Order, entered on March 26, 1964, denying the motion of defendant-appellant to dismiss the action for failure to timely serve a complaint pursuant to CPLR 3012 and to dismiss the complaint for failure to prosecute pursuant to CPLR 3216 and granting the cross motion of plaintiffs-respondents to compel defendant-appellant to accept the complaint, unanimously reversed, on the law, the facts, and in the exercise of discretion, with $20 costs and disbursements to appellant, the cross motion of plaintiffs-respondents denied and the motion of defendant-appellant granted, with $10 costs. In this 1961 action for malpractice of a ship’s physician in 1960, plaintiff fails to justify sufficiently the failure to serve a complaint after *782the stipulation extending time to do so expired on September 17, 1962 (see Sortino v. Fisher, 20 A D 2d 25). Concur — Breitel, J. P., Rabin, Valente, Stevens and Staley, JJ.